Title: To James Madison from William B. Adams, 18 September 1815
From: Adams, William B.
To: Madison, James


                    
                        Sir,
                        New York Sept. 18. 1815
                    
                    Lieut. Reuben Humphrys, late of the 13th. Regt. U. S. Inf. being desirous to be retained in the Service, on the peace establishment—It is with peculiar pleasure that I avail myself of the opportunity to present this open testimonial of the merits of Lieut. Humphreys. I have Known Lt. Humphreys during the greater part of the War, and have ever found him to be the vigilant and attentive officer, the man of honor and the gentleman—and have no hesitation, to recommend him to the Consideration of your

Excellency, as a gentleman who has and who will I am pursuaded ever do honor to himself and the Service in which he is engaged. Lt. Humphreys in the Campaign of 1814 Served under my Command as one of my Subalterns, and I attribute to him much credit, for that high State of discipline, which that Company attained to, the Strongest evidence of which I am pursuaded Can be found on the files of the War Department, and in the reports of General officers. I am with respect your obt. Servt.
                    
                        W B Adamslate Capt. late 13th Regt.US. Iy
                    
                